Citation Nr: 1617472	
Decision Date: 05/02/16    Archive Date: 05/13/16

DOCKET NO.  10-20 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Reed, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from June 1966 to June 1968. 

This case comes before the Board of Veterans' Appeals (the Board) from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Veteran appeared at a video conference at the RO in January 2012 before the undersigned Veterans Law Judge, who presided over the hearing while sitting in Washington, DC.  A transcript of the hearing has been associated with the Veteran's claims file. 

This matter was previously before the Board in April 2012 and January 2015.  In both instances the Veteran's claim was remanded for further development.  Unfortunately, the development requested in the January 2015 remand has not been fully completed, and the Board must remand this matter once more.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The development actions requested in the Board's January 2015 remand were not fully completed.  A remand by the Board confers on claimants, as a matter of law, the right to substantial compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).  It imposes upon VA a concomitant duty to ensure substantial compliance with the terms of the remand.  Accordingly, in the present case, the additional development specified in the Board's prior remand must be conducted prior to adjudication.

In this case, the January 2015 remand was not substantially complied with because the opinion requested with regard to whether the Veteran's service-connected diabetes aggravated his hypertension was incomplete.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

In April 2012, the Board remanded the issue of entitlement to service connection for hypertension in order to obtain a VA examination and opinion on the etiology of the Veteran's hypertension.  Specifically, it was to address whether it was incurred in service, whether it was caused by the Veteran's service-connected diabetes, and if not whether the Veteran's diabetes had aggravated the Veteran's hypertension.  

In April 2012, the Veteran underwent an examination.  An opinion with regard to whether the Veteran's service-connected diabetes caused the Veteran's hypertension was rendered.  However, the examination report did not address whether the Veteran's hypertension was incurred in service or if it was aggravated by the Veteran's service-connected diabetes.  So, in January 2015, the Board remanded the case in order to obtain an addendum opinion from the examiner on these issues.  

In April 2015, the examiner rendered an addendum opinion on the whether the Veteran's hypertension was incurred in service and whether it was aggravated by the Veteran's service-connected diabetes.  However, the addendum regarding whether the Veteran's hypertension was aggravated by his service-connected diabetes was incomplete because the rationale did not consider developments in the Veteran's medical condition since the April 2012 examination.  

Specifically, the rationale inaccurately stated that there had not been an increased the Veteran's medication for hypertension.  At that time the medication was Lisinopril 5mg.  Treatment records from the Chillicothe VA Medical Center (VAMC) in late February 2012, which may not have been available at the April 2012 examination, indicated the Veteran's Lisinopril had been increased to 10mg.  Further, treatment records from Cincinnati VAMC in July 2013 indicated the Veteran's hypertension medication had changed to Losartan 50mg and HCTZ 25mg.  Because the rationale in the April 2015 opinion implied that that a change in medication may be relevant to the issue of aggravation of the Veteran's hypertension, a new examination and opinion are required to address whether the Veteran's hypertension has worsened and whether that was a result of his service-connected diabetes. 

Accordingly, the case is REMANDED for the following action:

1. Forward the Veteran's claims file to an appropriate examiner to conduct an examination to determine the current nature and severity of his hypertension.  The examiner should review the Veteran's claims file in conjunction with the examination. 

A copy of this remand must be made available to the examiner for review in conjunction with this examination.  Any indicated tests and studies must be accomplished.  All clinical findings must be reported in detail and correlated to a specific diagnosis. 

Following review of the claims file and an appropriate examination, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater likelihood) that the Veteran's hypertension is aggravated (chronically worsened) by any service connected disability, to include diabetes mellitus and peripheral neuropathy of the upper and lower extremities. 

In formulating the opinions, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against.

If aggravation is found, the examiner should address the following medical issues to the extent possible: (1) the baseline manifestations of the Veteran's hypertension found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately caused by the service-connected disability.  

Any opinions offered should be accompanied by the underlying reasons for the conclusions.  If the examiner is unable to offer any of the requested opinions, a rationale should be provided for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

2. Thereafter, readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case.  The Veteran and his representative should be afforded the applicable time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




